Title: To Thomas Jefferson from John Stokely, 20 January 1808
From: Stokely, John
To: Jefferson, Thomas


                        
                            Sir,
                     Capital Committee Room Jan. 20th 1808
                        
                        The freedom of my country and anxiety for its Prosperity, excites me at this Interesting moment, to make Some Animadversions concerning Public affairs—Sir it is a Lamentable fact, that amongst us are Some who call themselves Americans, (not Sailors or merchants that are in many Instances affected by the embargo) but Private citizens, in Towns &c. Tavern keepers & machiners, who are continually Vociferating Heavy complaints, against the embargo law. altho their Tables are Plentyfully furnished with food, at about half the usual rates, and these Political Hereticks, at the Same time Either through a Predeliction for monarchy envy, or Ignorance, Plead Britains cause with Zeal they extole the blessings accompanying her commerce, & extole her Friendship & Sovereign Power on the Seas they count on England as our only Protection against what they Call French usurpation—It does appear to me Sir, that the European national disputes have grown so rancorous, that nothing Short of national distruction on one Side or the other can appease the rage—
                  Fortunately for us we are distant from that Bloody Theatre, still I conceive It Behooves us to be civil to all that are civil to us, and careful not to excite Jealousies, or incur contempt, by Surrendering any Part of our national or natural Previlages, to Either Party—but we must acknowledge, that the arms of France gave our Government Existence, and it does Seem to me that her arms, will in the Sequel Preponderate amongst the Beligerent Powers in Europe and on the Atlantic—Tho Still if G. Britain will in a Small degree, redress our Grievances (Produced by her Outrages & Injustice) and will relinquish her claim to our Seamen, & to Search, and Permit us to Trade, where, and with whom, we please—I say Agreed but Sir, I would reather see our sailors Put upon the pension list, & see our commerce sacrificed at the Shrine of our Independence, than to Surrender the Previlages that Great Britain Pretends to claim—I do hope & trust, that America will never Suffer herself to be degraded, by Permiting her Citizens to be draged into the British navy, & there be compeled to fight against Their own friends & Principles. I hope never to hear our national honor so Scandolised & see our national Existence So Tortured, more willingly should I see it Plunged into nonentity. If any nation attack us natures law, & our own honor demands restitution. our resources Impowers us at this time in a degree to retaliate, But an arm’d nutrality I do conceive would best comport with our Interest, at this crisis. If we can Procure & Support Such a nuturality with honor, The arming would in a measure Shield us from Insuls, and would vest us with means for Retaliating in case of new and unprovoakd abuses, and in the mean time we might be fortifying our Sea Ports, & be growing Stronger in men & money. Under these considerations Sir, I do conceive Peace, If it can be had consistent with honor, to be best; even tho it should be for a Short duration only—I do not view the British Power to be Dreadful, her force I view as being calculated for Supprise (not conquest) She is Radically weak—The continent of Europe is strong, & Sir the avowed Intentions of the Continent to give freedom to the Seas has the applause of Americans & This Laudible undertaking, combined with former acts of Friendship, ought to have Great Influence on the hearts of Republicans—Sir it does appear to me that, honor & Gratitude as well as Sound Policy forwarns us, of the danger of Showing the least Partiallity in favour of Britain at this Particular time—And Sir notwithstanding the horrid colours, that Some people indeavour to Exhibit British fury in, on one hand with her overgrown navy, & on the other hand, with her Savage allies. & Great as they may count on advantages from British Friendship & Commerce I do hope & trust all these fallacies, will have no alluring or Intimidating influence, on the minds of those who may be appointed to treat with Mr Rose. And I do hope & trust that we Shall Still be careful not to offend our old Friends, nor Suffer the deceiptfulness of our Enimies to take any advantage of us 
                  I am Sir with due respect your obdt Servt
                        
                            John Stokely
                     
                        
                    